         Case 2:17-cv-05421-WB Document 40 Filed 11/14/18 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTER.'l DISTRICT OF PENNSYLVANIA

DEBRA FRAZIER, et al.                                      CIVIL ACTION
                                                           DOCKET NO.: 2:17-cv-05421
                         Plaintiffs
                   V.

CITY OF PHILADELPHIA, et al.                               JURY TRIAL OF TWELVE (12)
                                                           JURORS DEMA~DED
                         Defendants.


                                             STIPULATION

         AND NOW, this 13th day of November, 2018, it is hereby STIPULATED and AGREED,

by and between all parties, by and through their Status Report and undersigned counsel, that

Plaintiffs' deadline to file their renewed Motion to Compel, if any, is enlarged seven (7) days

from the date of entry of the below Order. 1



    Isl Matthew B. Weisberg                            /sf Christopher Rider
    Matthew B. Weisberg, Esquire                       Christopher Rider, Esquire
    WEISBERG LAW                                       Philadelphia Law Department
    7 South Morton Avenue                              1515 Arch Street - 16th Floor
    Morton, PA 19070                                   Philadelphia, PA 19102
    (610) 690-0801                                     (215) 683-5082
    mweisberg@weisberglawoffices.com                   Christopher.rider(cyphila.gov
    Attorney for Plaintiffs                            Attorney for Defendants


         AND IT IS SO ORDERED.




                                                                                                   ,J.




1
 After parties' Settlement Conference, Defendants tendered voluminous documentary responses - requiring
Plaintiffs' detailed review.
